

Exhibit 10.1
AMENDMENT NO. 2
TO
EMPLOYMENT AGREEMENT
AMENDMENT, dated March 15, 2013 (“Amendment”), made to the Employment Agreement
dated as of November 19, 2009, as first amended effective March 1, 2011
(together, the “Employment Agreement”), by and between Wyndham Worldwide
Corporation, a Delaware corporation (the “Company”), and Franz Hanning (the
“Executive”). Except as provided herein all terms and conditions set forth in
the Employment Agreement shall remain in full force and effect.
WHEREAS, the Company and the Executive have previously entered into the
Employment Agreement; and
WHEREAS, the Company and the Executive desire to amend the Employment Agreement
as set forth below.
NOW, THEREFORE, effective as of the date first written above, the Employment
Agreement is hereby amended as follows:
1.The first sentence of Section IV.A. of the Employment Agreement is hereby
amended in its entirety and replaced with the following:
For services rendered by the Executive pursuant to this Agreement during the
Period of Employment, the Company will pay the Executive base salary at an
annual rate equal to seven hundred fifteen thousand dollars ($715,000) or such
greater amount as may be determined from time to time by the Company in its sole
discretion (the “Base Salary”).
2.    The first sentence of Section IV.B. of the Employment Agreement is hereby
amended in its entirety and replaced with the following:
In addition, the Executive will be eligible to receive an annual incentive
compensation award in respect of each fiscal year of the Company during the
Period of Employment targeted to equal $800,000, effective January 1, 2013,
subject to the terms and conditions of the annual bonus plan covering employees
of the Company, and further subject to such performance goals, criteria or
targets reasonably determined by the Company in its sole discretion in respect
of each such fiscal year (each such annual bonus, an “Incentive Compensation
Award”).
3.    Section VII.A.i. and Section VIII.C.iv. of the Employment Agreement are
each hereby amended to replace the reference to “$700,000” with “$800,000”.
4.    From and after the date hereof, all references to the Employment Agreement
shall mean the Employment Agreement as amended hereby. Except as expressly
amended hereby, the Employment Agreement shall remain in full force and effect,
and is hereby ratified and confirmed.
IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed
this 15th day of March 2013.



--------------------------------------------------------------------------------



EXECUTIVE
 
/s/ Franz Hanning
 
Franz Hanning
 
 

WYNDHAM WORLDWIDE CORPORATION
By:
/s/ Mary Falvey
 
Name: Mary Falvey
 
Title: Executive Vice President



